

113 HJ 62 IH: Making continuing appropriations for fiscal year 2014, and for other purposes.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 62IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2013Mr. Graves of Georgia
			 (for himself, Mr. Jordan,
			 Mr. Meadows,
			 Mr. Duncan of South Carolina,
			 Mr. Southerland,
			 Mr. Collins of Georgia,
			 Mr. Labrador,
			 Mr. Gowdy,
			 Mr. Weber of Texas,
			 Mr. Olson,
			 Mr. Marino,
			 Mr. Palazzo,
			 Mr. Pitts,
			 Mr. Broun of Georgia,
			 Mr. Salmon,
			 Mr. Sensenbrenner,
			 Mr. Hudson,
			 Mr. Hensarling,
			 Mr. DeSantis,
			 Mr. Westmoreland,
			 Mr. Massie,
			 Mr. Gingrey of Georgia,
			 Mr. Bridenstine,
			 Mr. Brooks of Alabama,
			 Mr. Cassidy,
			 Mr. Neugebauer,
			 Mr. Schweikert,
			 Mr. Perry,
			 Mr. Farenthold,
			 Mr. Huizenga of Michigan,
			 Mr. Messer,
			 Mr. Flores,
			 Mr. Mulvaney,
			 Mr. Huelskamp,
			 Mr. Daines,
			 Mr. Wilson of South Carolina,
			 Mrs. Blackburn,
			 Mr. Ribble,
			 Mr. Price of Georgia,
			 Mr. Austin Scott of Georgia,
			 Mr. Chabot,
			 Mr. Franks of Arizona, and
			 Mr. Stutzman) introduced the following
			 joint resolution; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committees on the
			 Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concernedJOINT RESOLUTIONMaking continuing appropriations for fiscal
		  year 2014, and for other purposes.That the following sums are hereby
			 appropriated, out of any money in the Treasury not otherwise appropriated, and
			 out of applicable corporate or other revenues, receipts, and funds, for the
			 several departments, agencies, corporations, and other organizational units of
			 Government for fiscal year 2014, and for other purposes, namely:101.(a)Such amounts as may be necessary, at a rate
			 for operations as provided in the applicable appropriations Acts for fiscal
			 year 2013 and under the authority and conditions provided in such Acts, for
			 continuing projects or activities (including the costs of direct loans and loan
			 guarantees) that are not otherwise specifically provided for in this joint
			 resolution, that were conducted in fiscal year 2013, and for which
			 appropriations, funds, or other authority were made available in the following
			 appropriations Acts:(1)The Agriculture, Rural Development, Food
			 and Drug Administration, and Related Agencies Appropriations Act, 2013
			 (division A of Public Law 113–6).(2)The Commerce, Justice, Science, and Related
			 Agencies Appropriations Act, 2013 (division B of Public Law 113–6).(3)The Full-Year Continuing Appropriations
			 Act, 2013 (division F of Public Law 113–6).(b)The rate for operations provided by
			 subsection (a) shall reflect the reductions made in fiscal year 2013
			 under—(1)section 3004 of division G of the
			 Consolidated and Further Continuing Appropriations Act, 2013 (Public Law
			 113–6), if any; and(2)the sequestration order issued pursuant to
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of
			 1985.102.Appropriations made by section 101
			 shall be available to the extent and in the manner that would be provided by
			 the pertinent appropriations Act.103.Appropriations provided by this division
			 that, in the applicable appropriations Act for fiscal year 2013, carried a
			 multiple-year or no-year period of availability shall retain a comparable
			 period of availability.104.No appropriation or funds made available or
			 authority granted pursuant to section 101 shall be used to initiate or resume
			 any project or activity for which appropriations, funds, or other authority
			 were not available during fiscal year 2013.105.Except as otherwise expressly provided in
			 this division, the requirements, authorities, conditions, limitations, and
			 other provisions of the appropriations Acts referred to in section 101 shall
			 continue in effect through the date specified in section 106.106.Unless otherwise provided for in this
			 division or in the applicable appropriations Act, appropriations and funds made
			 available and authority granted pursuant to this division shall be available
			 through September 30, 2014.107.Expenditures made pursuant to this
			 joint resolution shall be charged to the applicable appropriation, fund, or
			 authorization whenever a bill in which such applicable appropriation, fund, or
			 authorization is contained is enacted into law.108.Funds appropriated by this joint
			 resolution may be obligated and expended notwithstanding section 10 of Public
			 Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations
			 Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section
			 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).109.(a)For entitlements and other mandatory
			 payments whose budget authority was provided in appropriations Acts for fiscal
			 year 2013, and for activities under the Food Stamp Act of 1977, activities
			 shall be continued at the rate to maintain program levels under current law,
			 under the authority and conditions provided in the applicable appropriations
			 Act for fiscal year 2013, to be continued through the date specified in section
			 106.(b)Notwithstanding section 106, obligations
			 for mandatory payments due on or about the first day of any month that begins
			 after October 2014 but not later than 30 days after the date specified in
			 section 106 may continue to be made, and funds shall be available for such
			 payments.110.Each amount incorporated by reference in
			 this joint resolution that was previously designated by the Congress for
			 Overseas Contingency Operations/Global War on Terrorism pursuant to section
			 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is
			 designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster
			 relief pursuant to section 251(b)(2)(D) of such Act, respectively.111.(a)The provisions of the following bills are
			 hereby enacted into law:(1)H.R. 2216 (Military Construction and
			 Veterans Affairs, and Related Agencies Appropriations Act, 2014), as engrossed
			 by the House of Representatives on June 4, 2013.(2)H.R. 2217 (Department of Homeland Security
			 Appropriations Act, 2014), as engrossed by the House of Representatives on June
			 6, 2013.(3)H.R. 2397 (Department of Defense
			 Appropriations Act, 2014), as engrossed by the House of Representatives on July
			 24, 2013.(b)In publishing this Act in slip form and in
			 the United States Statutes at Large pursuant to section 112 of title 1, United
			 States Code, the Archivist of the United States shall include after the date of
			 approval at the end appendixes setting forth the texts of the bills referred to
			 in subsection (a) of this section and the text of any other bill enacted into
			 law by reference by reason of the enactment of this Act.112.(a)The Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended by striking section 251(c)(3) and inserting the
			 following:(3)with respect to fiscal year 2014, for the
				discretionary category, $967,473,000 in new budget
				authority;.(b)If, for fiscal year 2014, the amount of new
			 budget authority provided by this joint resolution exceeds the discretionary
			 spending limit set forth in section 251(c)(3) of the Balanced Budget and
			 Emergency Deficit Control Act (as amended by subsection (a) of this section),
			 the Director of the Office of Management and Budget shall increase the
			 applicable percentage in subsection (d) by such amount as is necessary to
			 eliminate the amount of the excess of such limit.(c)Subject to subsection (b), there is
			 rescinded the applicable percentage (as specified in subsection (c)) of—(1)the budget authority provided (or
			 obligation limit imposed) for fiscal year 2014 for any discretionary account in
			 section 101 of this joint resolution;(2)the budget authority provided in any
			 advance appropriation for fiscal year 2014 for any discretionary account
			 (excluding any account funded under section 111 of this joint resolution) in
			 any prior fiscal year appropriation Act; and(3)the contract authority provided in fiscal
			 year 2014 for any program subject to limitation incorporated or otherwise
			 contained in section 101 of this joint resolution.(d)For purposes of subsection (b), the
			 applicable percentage shall be 0 percent.(e)Any rescission made by subsection (c) shall
			 be applied proportionately—(1)to each discretionary account and each item
			 of budget authority described in such subsection; and(2)within each such account and item, to each
			 program, project, and activity (with programs, projects, and activities as
			 delineated in the applicable appropriation Act or accompanying reports covering
			 such account or item).(f)This section shall not apply to—(1)amounts designated by the Congress for
			 Overseas Contingency Operations/Global War on Terrorism pursuant to section
			 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act;
			 or(2)the amount made available by section 113 of
			 this joint resolution for Social Security Administration, Limitation on
			 Administrative Expenses for continuing disability reviews under titles
			 II and XVI of the Social Security Act and for the cost associated with
			 conducting redeterminations of eligibility under title XVI of the Social
			 Security Act.113.Of the funds made available by section 101
			 for Social Security Administration, Limitation on Administrative
			 Expenses for the cost associated with continuing disability reviews
			 under titles II and XVI of the Social Security Act and for the cost associated
			 with conducting redeterminations of eligibility under title XVI of the Social
			 Security Act, $273,000,000 is provided to meet the terms of section
			 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act
			 of 1985, and $483,052,000 is additional new budget authority specified for
			 purposes of section 251(b)(2)(B) of such Act.114.(a)Limitation on funding
			 the Affordable Care ActNotwithstanding any other provision of
			 law—(1)none of the funds made available by
			 this joint resolution or any other Act may be used to carry out Public Law
			 111–148 or title I or subtitle B of title II of Public Law 111–152 (including
			 any amendment made by such Act, title, or subtitle, respectively) during any
			 fiscal year;(2)any funds provided by such Act,
			 title, or subtitle for fiscal year 2014 are rescinded; and(3)any funds so provided for fiscal year
			 2015 shall not be available for obligation until January 1, 2015.(b)Delay in implementation of the
			 Affordable Care ActNo
			 provision of the Patient Protection and Affordable Care Act (Public Law
			 111–148) or title I and subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or of the amendments made by
			 either such Act, shall have effect until December 31, 2014.This joint resolution may be cited as the
			 Stability, Security, and Fairness Resolution of 2013.